                             United States District Court
                           Western District of North Carolina
                                  Charlotte Division

        Jennifer Ann Jasmaine,         )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               3:18-cv-00533-MR
                                       )
                 vs.                   )
                                       )
        Edward Gazoo, et al.,          )
                                       )
             Defendants.               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 25, 2021 Order.

                                               January 25, 2021




         Case 3:18-cv-00533-MR Document 50 Filed 01/25/21 Page 1 of 1
